[Cite as State v. Adams, 2016-Ohio-4946.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Sheila G. Farmer, P. J.
        Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 15 CA 77
DASSMOND ADAMS

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                      Criminal Appeal from the Court of Common
                                              Pleas, Case No. 14 CR 729R


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                        July 11, 2016



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

BAMBI COUCH PAGE                               JOHN A. BOYD
PROSECUTING ATTORNEY                           One Marion Avenue
DANIEL M. ROGERS                               Suite 215
ASSISTANT PROSECUTOR                           Mansfield, Ohio 44903
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No. 15 CA 77                                                        2

Wise, J.

      {¶1}   Defendant-Appellant Dassmond Adams appeals from his conviction for

assault in the Court of Common Pleas, Richland County. Appellee is the State of Ohio.

The relevant facts leading to this appeal are as follows:

      {¶2}   This case stems from an incident in the prisoner dining facility at the

Mansfield Correctional Institution ("ManCI'') on August 3, 2013. Appellant, then an

inmate at ManCI, refused to follow the directions of Corrections Officer Mandy Lewis to

move to a different part of the chow line. When Officer Lewis attempted to control the

situation, appellant reacted violently, causing injury to the officer’s face and body and

knocking her unconscious. Tr. at 122-125, 131-139, 157. Lewis later testified that she

suffered a broken nose and a torn right rotator cuff as a result of appellant's actions. Tr.

at 136.

      {¶3}   On November 6, 2014, the Richland County Grand Jury indicted Appellant

Adams on one count of assault, R.C. 2913.03(A)/(C)(3), a third-degree felony. At his

arraignment on December 11, 2014, appellant pled not guilty to the indictment.

      {¶4}   After several continuances, the case proceeded to a jury trial on August 10,

2015. The State presented the testimony of four witnesses, including Officer Lewis.

Appellant also testified in his own defense.

      {¶5}   On August 11, 2015, the jury found appellant guilty of assault. On the

following day, the court sentenced appellant to three years in prison and three years of

mandatory post-release control. On August 14, 2015, the court granted appellant forty-

two days of jail-time credit.
Richland County, Case No. 15 CA 77                                                        3


      {¶6}   On September 4, 2015, appellant filed a notice of appeal. On December 10,

2015, we dismissed the appeal for failure to prosecute, as appellant had failed to file a

brief or properly request an extension of time to file same. However, on January 12,

2016, we reinstated the appeal in the interest of justice.

      {¶7}   Appellant herein raises the following sole Assignment of Error:

      {¶8}   “I.   MR. ADAMS’S CONVICTION WAS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE, SO HIS CONVICTION MUST BE REVERSED AND THE

CASE REMANDED FOR A NEW TRIAL.”

                                                I.

      {¶9}   In his sole Assignment of Error, appellant argues his conviction was against

the manifest weight of the evidence. We disagree.

      {¶10} Our standard of review on a manifest weight challenge to a criminal

conviction is stated as follows: “The court, reviewing the entire record, weighs the

evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.” State v. Martin (1983), 20 Ohio App. 3d 172, 175, 485 N.E.2d 717.

See also, State v. Thompkins (1997), 78 Ohio St. 3d 380, 678 N.E.2d 541. The granting

of a new trial “should be exercised only in the exceptional case in which the evidence

weighs heavily against the conviction.” Martin at 175, 485 N.E.2d 717.

      {¶11} In the case sub judice, appellant was tried on the charge of violating R.C.

2903.13(A), which states as follows: “(A) No person shall knowingly cause or attempt to

cause physical harm to another or to another's unborn.”
Richland County, Case No. 15 CA 77                                                        4


      {¶12} Furthermore, R.C. 2903.13(C)(3) states: “If the offense occurs in or on the

grounds of a state correctional institution or an institution of the department of youth

services, the victim of the offense is an employee of the department of rehabilitation and

correction or the department of youth services, and the offense is committed by a person

incarcerated in the state correctional institution or by a person institutionalized in the

department of youth services institution pursuant to a commitment to the department of

youth services, assault is a felony of the third degree.”

      {¶13} During appellant's trial, the State presented testimony from four witnesses

and several exhibits. In the defense phase of the trial, appellant took the stand as the

sole witness. We summarize the evidence as follows:

                               Corrections Officer Mandy Lewis

      {¶14} The State’s first witness at trial was the victim, Corrections Officer Mandy

Lewis. She told the jury that as she was monitoring the ManCI's dining area on August

3, 2013, she observed appellant standing on the incorrect side of a guard rail, apparently

waiting for someone to hand him a meal tray. She observed that appellant had a

protective boot on his left foot for medical purposes. Ordinarily, inmates with medical

limitations restricting their standing time wear a special pass or badge so that they can

cut in line, although appellant was not carrying an actual pass that day. Tr. at 126. Lewis

recalled that she nonetheless initially allowed appellant to stand at the rail due to his

apparent injury, but changed her mind after appellant began doing what she considered

to be exercise “dips" on the rail. Tr. at 127. Lewis testified that she approached appellant

and ordered him several times to get in the regular chow line, but he ignored her. Tr. at
Richland County, Case No. 15 CA 77                                                            5


    127-128.1 According to Lewis, she then tapped appellant's lower non-injured leg with her

    foot in order to get his attention; however, appellant turned around and told her not to

    touch him. Tr. at 128-129. Lewis testified that she again ordered appellant to get in line,

    but he turned away and continued to ignore her. Tr. at 129. At that point, Lewis attempted

    to handcuff appellant as per the prison security guidelines, but appellant maintained a

    strong grip on the guard rail. Id. Lewis noted that appellant then knocked the handcuffs

    out of her hand. Lewis then attempted to spray mace on appellant in order to subdue

    him. Tr. at 131. Lewis testified that after she sprayed her mace, appellant grabbed her

    by her shirt and the back of her head and threw her face-first into the guard rail. Tr. 131-

    132, 139. Lewis stated that her next memory was of being treated by a prison nurse. Tr.

    at 134.

                                       Lieutenant Stephen Page

          {¶15} The State next called Lieutenant Stephen Page, a supervising corrections

    officer who was also on duty in the ManCI cafeteria on August 3, 2013. He explained

    that every inmate is briefed upon arrival at ManCI of the consequences of ignoring orders

    from correction officers. Tr. at 162-163. Lt. Page testified that inmates know they are

    supposed to carry any medical passes with them at all times. Tr. at 170. He noted there

    are approximately 2,700 inmates at ManCI, compared to fifty to sixty correction officers

    working each shift. Tr. at 156, 171. Lt. Page also noted that correction officers are taught

    that when inmates are combative or refuse to follow orders, officers are to order them to




1 Officer Lewis conceded on cross-examination that the dining hall is generally not quiet
during meal times. See Tr. at 143.
Richland County, Case No. 15 CA 77                                                          6


turn around and be handcuffed; if that order is ignored, the officers are to utilize mace

and handcuffs. Tr. 163.

      {¶16} Lt. Page specifically recalled that during the incident in question, he heard

some noises and proceeded toward the tray line, following which he witnessed appellant

throw punches at Officer Lewis' face, grab her and throw her into the guard rail, and then

kick her. Tr. at 158. Lt. Page testified that he attempted to restrain appellant, during which

time he observed blood and swelling on Lewis' face. Tr. at 161. Lt. Page recalled that he

heard appellant state that “that bitch had what she had coming to her." Tr. at 162.

                                         Cheryl Williams

      {¶17} The State next presented testimony from Cheryl Williams, a registered

nurse at ManCI. Williams testified that during her treatment of Officer Lewis on August

3, 2013, she observed the officer shaking and bleeding from a possibly broken nose. Tr.

at 180. Williams also told the jury that Lewis had bruising to her nose, knees, and under

an eye, redness on both sides of her neck, and was experiencing high blood pressure.

Tr. 180, 183. Williams testified that Officer Lewis indicated to her for purposes of

treatment that appellant had grabbed her face and “slammed” it into a rail in the chow

hall. Tr. at 181, 183. Williams later instructed Officer Lewis to go to the hospital or her

doctor in order to receive additional treatment for her injured nose. Tr. at 183.

                                      Trooper Justin Daley

      {¶18} The State’s final witness was Trooper Justin Daley of the Ohio State

Highway Patrol’s criminal investigation unit, which is tasked with investigating crimes

committed in Ohio’s prisons. Trooper Daley was assigned to the investigation, ultimately

speaking with Officer Lewis at the hospital, as well as appellant and several correction
Richland County, Case No. 15 CA 77                                                          7


officers at ManCI. The trooper also obtained a recording from the prison’s video

surveillance system showing the altercation in the cafeteria on August 3, 2013.

                                       Video Exhibit

      {¶19} In addition to exhibits presented in the form of photographs and medical

reports of the various injuries to Officer Lewis resulting from the incident in question,

State’s Exhibit 1 was played at points during the trial. It is the aforementioned

surveillance video from ManCI. See Tr. at 191. The video actually displays intermittent

still frames, but it documented for the jury appellant standing along the rail, Officer Lewis

approaching appellant and tapping on his leg, and appellant turning his to back her. The

video also shows appellant lifting Officer Lewis off the ground, followed by the officer

lying on the ground about two seconds later, followed by appellant with his fist up. See

Tr. at 191-195.

                                 Appellant’s Defense Testimony

      {¶20} Appellant testified that even though he told Officer Lewis he had a “no-

standing pass” due to ankle surgery, he did not have a physical pass, but it was on his

medical record. Tr. at 205-206. Appellant admitted to being able to walk and maneuver

on his injured ankle without crutches. Tr. at 215, 221. He stated that at first he did not

know Officer Lewis was speaking to him. Tr. at 206. He indicated the officer’s tap with

her foot “felt like a kick.” Tr. at 207. He recounted that he told her it wasn’t right to kick

him as “I am not [your] pet or animal.” Id. He then turned away from the officer. Id. He

then recalled being sprayed, but insisted he saw no sign that Officer Lewis was trying to

handcuff him. Tr. at 208. Appellant attributed his clenching of the guardrail to trying to

“keep my body weight up [in] any way possible” to avoid falling. Id. He claimed that he
Richland County, Case No. 15 CA 77                                                        8


accidentally grabbed the officer as a reaction to avoid falling down. Tr. at 210. Appellant

specifically denied slamming the officer’s head into the guardrail, punching her, or kicking

her. Tr. at 210-211. He did, however, admit to being in an altercation with Officer Lewis,

but attempting to defend himself from her. Tr. at 210, 223-225.

                                      Analysis/Conclusion

      {¶21} The main thrust of appellant’s “manifest weight” argument pits the reliability

of the State’s primary witnesses, Officer Lewis and Lieutenant Page, against the

surveillance video and appellant’s trial testimony wherein he denied the assault and

sought to rationalize his actions during the encounter in the cafeteria. For example, he

alleges various discrepancies in the testimony of Officer Lewis, such as the absence of

observable handcuffs in the video and the failure to mention in her incident report her

“tapping” of appellant’s uninjured leg. Appellant further dismisses the credibility of

Lieutenant Page, claiming the officer embellished his observations and maintaining Page

never reported hearing appellant’s “bitch” comment prior to taking the stand at trial.

However, upon review under the Martin standard, we find the jury did not clearly lose its

way and create a manifest miscarriage of justice requiring that appellant's conviction be

reversed and a new trial ordered.
Richland County, Case No. 15 CA 77                                             9


      {¶22} Appellant's sole Assignment of Error is therefore overruled.

      {¶23} For the foregoing reasons, the judgment of the Court of Common Pleas,

Richland County, Ohio, is hereby affirmed.


By: Wise, J.

Farmer, P. J., and

Hoffman, J., concur.




JWW/d 0623